Order entered August 3, 2015




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-14-01479-CR
                                       No. 05-14-01480-CR

                        MARCUS STEVE MCCLARITY, JR, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-56375-R, F14-56269-R

                                             ORDER
          The Court REINSTATES the appeals.

          On May 19, 2015, we ordered the trial court to make findings regarding appellate counsel

and why the reporter’s record had not been filed. On June 30, 2015, Nanette Hendrickson filed a

docketing statement on appellant’s behalf reflecting that she has been appointed to represent

appellant on these appeals. On August 3, 2015, the reporter’s record was filed. Therefore, in the

interest of expediting the appeals, we VACATE the May 19, 2015 order to the extent it requires

findings.

          We DIRECT the Clerk to list Nanette Hendrickson as appellant’s appointed attorney of

record.
Appellant’s brief is due within thirty days of the date of this order.



                                               /s/     ADA BROWN
                                                       JUSTICE